Citation Nr: 1817145	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-37 465	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine, prior to December 19, 2012, and from March 1, 2013.

2.  Entitlement to a compensable rating for right knee instability, prior to July 7, 2015, and a rating in excess of 10 percent from July 7, 2015.

3.  Entitlement to a compensable rating for left knee instability, prior to July 7, 2015, and a rating in excess of 10 percent from July 7, 2015.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) from the RO.  In September 2016, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2016, the Board remanded the appeal for additional development, to include providing new VA examinations of the Veteran's lumbar spine, left knee, and right knee.  

In November 2017, the Veteran was provided with the requested examinations.  Although the examiners were directed to make specific findings, such as the point that pain began on movement or how flare-ups impacted the disabilities, they failed to substantially comply with the Board's requests.  Compare Board Remand, 7-14 (Sept. 9, 2016), with VA Examination, 1-3 (Nov. 7, 2017).  Claimants are entitled to substantial compliance with mandates set forth in Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Whereas the AOJ failed to substantially comply with the Board's requests, the claim must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his service-connected lumbar spine, left knee, and right knee disabilities.

The AOJ should ensure that the examiners provide all information required for rating purposes-including making findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).   

3.  Then, re-adjudicate the claims remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

